132 P.3d 50 (2006)
204 Or. App. 778
Shelley WETHERELL, Respondent,
v.
DOUGLAS COUNTY, Respondent, and
Randy Walker and Dannette Walker, Petitioners.
2005-075; A130181.
Court of Appeals of Oregon.
Submitted on Record and Briefs December 2, 2005.
Decided March 22, 2006.
Stephen Mountainspring, Roseburg, and Dole, Coalwell, Clark, Mountainspring, Mornarich & Aitken, P.C. filed the brief for petitioners.
Shelley Wetherell filed the brief pro se.
Paul E. Meyer, Roseburg, waived appearance for respondent Douglas County.
Hardy Myers, Attorney General, Mary H. Williams, Solicitor General, and Denise G. Fjordbeck, Assistant Attorney General, filed the brief amicus curiae for Department of Land Conservation and Development.
Before HASELTON, Presiding Judge, and ARMSTRONG and ROSENBLUM, Judges.
PER CURIAM.
Reversed and remanded for reconsideration. Wetherell v. Douglas County (A129999), 204 Or.App. 732, 132 P.3d 41 (2006).